Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Colby et al
3)	Claims 1-2, 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Colby et al (US 2015/0083306) in view of Lurois (US 5,316,062).
	Colby et al discloses a pneumatic heavy duty truck tire comprising a tread and a tire carcass wherein the tire carcass comprises a belt package, body plies, sidewalls and beads [paragraphs 26, 59, FIGURE 1].  The tread comprises blocks separated by circumferential grooves 16LONG and lateral grooves 16LAT (lug grooves) [FIGURES 2-4].  Strengthening members (e.g. tie bars) are provided in each of the circumferential grooves and lateral grooves.  FIGURE 4 is reproduced below:

    PNG
    media_image1.png
    345
    443
    media_image1.png
    Greyscale

As can be seen from FIGURE 4, no tie bar 24 is provided at each intersection of the lateral grooves and circumferential grooves.  FIGURE 3 illustrates depth (lateral groove) = depth (circumferential groove).  Colby et al teaches a tread thickness of 12 to 30 mm for a truck tire [paragraph 39].  Colby et al teaches an undertread thickness of less than or equal to 1.5 mm [paragraph 39].  Colby et al teaches providing the strengthening members with a thickness T24 (height) of 4 mm or less [paragraph 40].  When tread thickness = 20 mm, undertread thickness = 1 mm and strengthening member (tie bar height) = 4 mm, then height (tie bar) = 32% depth (groove) [groove depth = 20 mm - 1mm = 19 mm  →  tie bar height = 4 mm / 19 mm x 100% = 32% groove depth].  The strengthening members may operate as wear bars, stone ejectors or noise suppressors [paragraph 40].  The strengthening members provide adequate stiffness to the groove to provide a sufficiently resilient and strong tread that resists tearing and improves tread stability during retreading process [paragraph 40].  The claimed raised bottom portions tread on the strengthening members 24 (tie bars).  As can be seen from FIGURE 4, no tie bar 24 (raised bottom portion) is provided at each intersection of the lateral grooves and circumferential grooves.  Colby et al does not recite different height tie bars in the circumferential and shoulder lug grooves.
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Colby et al's pneumatic heavy duty tire having a block tread pattern such that each shoulder lateral groove comprises a tie bar (raised bottom portion) and such that the height of the tie bars in the shoulder lateral grooves is greater than the height of the tie bars in the circumferential groove since (1) Colby et al's FIGURE 3 illustrates depth (lateral groove) = depth (circumferential groove) and the tie bars having a relatively low height and Colby et al teaches that tread thickness is 12 to 30 mm for a truck tire [paragraph 39], undertread thickness is less than or equal to 1.5 mm [paragraph 39] and the strengthening members have a thickness T24 (height) of 4 mm or less [paragraph 40] and (2) Lurois teaches providing a pneumatic heavy duty tire (tire size 295/80R22.5) having a block tread pattern comprising blocks comprising sipes wherein the blocks are separated by lateral grooves and circumferential grooves having the same depth [FIGURES 1, 1bis, 2] such that each lateral groove has a tie bar, tie bar height in the shoulder lateral groove is greater than tie bar height in the other lateral grooves [FIGURE 2] and tie bar height h3 in the shoulder lateral groove is 70-100% depth H3 of the shoulder lateral groove [FIGURE 2, col. 2 lines 40-50] so that longitudinal rigidity is decreased from edges of the tread toward center of tread to obtain excellent traction on snow covered roads and good adherence on wet ground while showing uniform wear of the entire tread [col. 1 lines 55-59, col. 5 lines 60-66].  When tread thickness = 20 mm, undertread thickness = 1 mm and strengthening member (tie bar height) = 4 mm, then height (tie bar) = 32% depth (groove) [groove depth = 20 mm - 1mm = 19 mm  →  tie  toward providing a pneumatic heavy duty tire such that tie bars in circumferential grooves have a relatively low height [e.g. tie bar height (circumferential groove) = 32% depth (groove)].  One of ordinary skill in the art would readily appreciate that the tie bars in the circumferential grooves should have a relatively low tie bar height since it is well known in the tire tread art that circumferential grooves drain water from the footprint of the tire to improve wet performance of the tire.  Lurois motivates one of ordinary skill in the art to provide Colby et al's pneumatic heavy duty tire having a block tread pattern such that tie bars in shoulder lug grooves have relatively high height [e.g. tie bar height (shoulder lateral groove) = 70% groove depth)] to obtain the expected and predictable benefit of improved rigidity for uniform wear.  It is noted that 70% groove depth is greater than 32% groove depth.  
	As to claim 2, it would have been obvious to one of ordinary skill in the art to provide the tie bars (raised bottom portions) such that height (tie bar) = 10 to 90% depth (groove) since Colby et al's FIGURE 3 illustrates depth (lateral groove) = depth (circumferential groove) and the tie bars having a relatively low height and Colby et al teaches tread thickness is 12 to 30 mm for a truck tire [paragraph 39], undertread thickness is less than or equal to 1.5 mm [paragraph 39] and the strengthening members have a thickness T24 (height) of 4 mm or less [paragraph 40].  When tread thickness = 20 mm, undertread thickness = 1 mm and strengthening member (tie bar height) = 4 mm, then height (tie bar) = 32% depth (groove) [groove depth = 20 mm - 1mm = 19 mm  →  tie bar height = 4 mm / 19 mm x 100% = 32% groove depth].

	As to claim 5, it would have been obvious to one of ordinary skill in the art to provide the tie bars such that angle β of wall portion of end portion of the tie bars in the circumferential grooves is greater than angle of wall portion of end portion of each tie bar in the shoulder lateral grooves since (1) Colby et al teaches providing the tie bars in the circumferential grooves such that angle of wall portion of end portion of tie bars in circumferential grooves is 90 degrees with respect to the top surface of the tie bar [FIGURE 3, paragraph 29] and (2) Lurois shows providing a tie bar in a shoulder lateral groove such that angle of wall portion of end portion of the tie bar in the shoulder lateral groove is an acute angle.  
	As to claim 14, see comment for claim 4 and note that Lurois shows providing a tie bar in the middle of a shoulder lateral groove [FIGURE 2].
	As to claim 15, see comment for claim 5.   
4)	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Colby et al (US 2015/0083306) in view of Lurois (US 5,316,062) as applied above and further in view of Shmagranoff et al (US 2017/0028790).
	As to claim 6, it would have been obvious to one of ordinary skill in the art to provide Colby et al's pneumatic tire such that angle β2 of wall portion on end portion of tie bar in circumferential groove on trailing side is greater than angle β1 of wall portion on end portion of the tie bar in the circumferential groove on leading side since Shmagranoff et al, also directed to a pneumatic tire having relatively low height tie bars in a circumferential groove, teaches providing each tie bar that that one wall is inclined 
5)	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Colby et al (US 2015/0083306) in view of Lurois (US 5,316,062) as applied above as applied above and further in view of Remick (US 5,127,455) or Ushikubo (US 5,044,414).
	As to claim 8, it would have been obvious to one of ordinary skill in the art provide the lateral grooves in Colby et al's pneumatic tire such that angle θ1 of groove wall with respect to the tread surface of the lateral groove on the leading side is greater than angle θ2 of groove wall with respect to the tread surface of the lateral groove on the trailing side since (1) Remick teaches providing lateral grooves in a tread of a pneumatic tire such that angle of groove wall with respect to the tread surface of the lateral groove on the leading side is greater than angle of groove wall with respect to the tread surface of the lateral groove on the trailing side to improve tire wear and endurance [FIGURE 4] or (2) Ushikubo teaches providing lateral grooves in a tread of a pneumatic tire such that angle of groove wall with respect to the tread surface of the lateral groove on the leading side is greater than angle of groove wall with respect to the tread surface of the lateral groove on the trailing side to improve high speed durability [FIGURES 1-2].


Maehara
6)	Claims 1-2, 4-5, 7, 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2014/0130949) in view of Colby et al (US 2015/0083306) and Lurois (US 5,316,062).
	Maehara discloses a pneumatic heavy duty tire (tire size 315/80R22.5) comprising a tread.  FIGURE 1 Is reproduced below:

    PNG
    media_image2.png
    628
    746
    media_image2.png
    Greyscale

The tread defines a directional block tread pattern comprising blocks separated by lateral grooves (lug grooves) and circumferential grooves.  The blocks include shoulder blocks, middle blocks and central blocks.  The circumferential grooves comprise a center circumferential groove, middle circumferential grooves and shoulder circumferential grooves.  The lateral grooves comprise shoulder lateral grooves, middle lateral grooves and central lateral grooves.  Width W1 of the center circumferential groove is smaller than width W2 of middle circumferential groove and width W3 of shoulder circumferential groove [FIGURE 1, paragraphs 48, 50].  Width W6 of shoulder lateral groove is greater than width W5 of middle lateral groove and width W4 of central 
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Maehara's pneumatic heavy duty tire having a block tread pattern such that each of the circumferential grooves comprises tie bars (raised bottom portions) and each lateral groove comprises a tie bar (raised bottom portion) wherein each tie bar (raised bottom portion) is formed to exclude at least an intersection portion where a shoulder circumferential groove and shoulder lateral groove intersect since Colby et al teaches providing a pneumatic heavy duty tire having a block tread pattern such that each of the circumferential grooves comprises strengthening members in the form of tie bars (raised bottom portions) and each lateral groove comprises a strengthening member in the form of a tie bar (raised bottom portion) wherein each tie bar (raised bottom portion) is formed to exclude at least an intersection portion where a shoulder circumferential groove and shoulder lateral groove intersect [FIGURES 2-4] so as to 
	Furthermore, it would have been obvious to one of ordinary skill in the art to provide Maehara's pneumatic heavy duty tire having a block tread pattern such that each shoulder lateral groove comprises a tie bar (raised bottom portion) and such that the height of the tie bars in the shoulder lateral grooves is greater than the height of the tie bars in the circumferential groove since (1) Colby et al's FIGURE 3 illustrates depth (lateral groove) = depth (circumferential groove) and the tie bars having a relatively low height and Colby et al teaches tread thickness is 12 to 30 mm for a truck tire [paragraph 39], undertread thickness is less than or equal to 1.5 mm [paragraph 39] and the strengthening members have a thickness T24 (height) of 4 mm or less [paragraph 40] and (2) Lurois teaches providing a pneumatic heavy duty tire (tire size 295/80R22.5) having a block tread pattern comprising blocks comprising sipes wherein the blocks are separated by lateral grooves and circumferential grooves having the same depth [FIGURES 1, 1bis, 2] such that each lateral groove has a tie bar, tie bar height in the shoulder lateral groove is greater than tie bar height in the other lateral grooves [FIGURE 2] and tie bar height h3 in the shoulder lateral groove is 70-100% depth H3 of the shoulder lateral groove [FIGURE 2, col. 2 lines 40-50] so that longitudinal rigidity is decreased from edges of the tread toward center of tread to obtain excellent traction on snow covered roads and good adherence on wet ground while showing uniform wear of the entire tread [col. 1 lines 55-59, col. 5 lines 60-66].  When tread thickness = 20 mm, undertread thickness = 1 mm and strengthening member (tie bar height) = 4 mm, then height (tie bar) = 32% depth (groove) [groove depth = 20 mm - 1mm = 19 mm  →  tie bar height = 4 mm / 19 mm x 100% = 32% groove depth].  FIGURE 2 of Lurois and col. 2 line 43 teach height (tie bar) = 70% depth (groove).  Thus, Colby et al teaches toward providing the pneumatic heavy duty tire such that tie bars in circumferential grooves have a relatively low height [e.g. tie bar height (circumferential groove) = 32% depth (groove)].  One of ordinary skill in the art would readily appreciate that the tie bars in the circumferential grooves should have a relatively low tie bar height since it is well known in the tire tread art that circumferential grooves drain water from the footprint of the tire to improve wet performance of the tire.  Lurois motivates one of ordinary skill in the art to provide the pneumatic heavy duty tire having a block tread pattern such that tie bars in shoulder lug grooves have relatively high height [e.g. tie bar height (shoulder lateral groove) = 70% groove depth)] to obtain the expected and predictable benefit of improved rigidity for uniform wear.  It is noted that 70% groove depth is greater than 32% groove depth.  
	As to claim 2, it would have been obvious to one of ordinary skill in the art to provide the tie bars (raised bottom portions) such that height (tie bar) = 10 to 90% depth (groove) since (1) Maehara teach that the depth of the circumferential grooves is 10-25 mm and the depth of the lateral grooves is 10-25 mm [paragraphs 52, 76] and (2) Colby et al 's FIGURE 3 illustrates depth (lateral groove) = depth (circumferential groove) and the tie bars having a relatively low height and Colby et al teaches tread thickness is 12 to 30 mm for a truck tire [paragraph 39], undertread thickness is less than or equal to 1.5 mm [paragraph 39] and the strengthening members have a thickness T24 (height) of 4 mm or less [paragraph 40].  When tread thickness = 20 mm, undertread thickness = height (tie bar) = 32% depth (groove) [groove depth = 20 mm - 1mm = 19 mm  →  tie bar height = 4 mm / 19 mm x 100% = 32% groove depth].
	As to claim 4, it would have been obvious to one of ordinary skill in the art to provide a tie bar in each shoulder lateral groove such that distance L2 = 10-70% L1 since Colby et al shows the right tie bar being positioned in the shoulder lateral groove such that distance L2 is about 50% distance L1 [FIGURE 4].
	As to claim 5, it would have been obvious to one of ordinary skill in the art to provide the tie bars such that angle β of wall portion of end portion of the tie bars in the circumferential grooves is greater than angle of wall portion of end portion of each tie bar in the shoulder lateral grooves since (1) Colby et al teaches providing the tie bars in the circumferential grooves such that angle of wall portion of end portion of tie bars in circumferential grooves is 90 degrees with respect to the top surface of the tie bar [FIGURE 3, paragraph 29] and (2) Lurois shows providing a tie bar in a shoulder lateral groove such that angle of wall portion of end portion of the tie bar in the shoulder lateral groove is an acute angle.  
	As to claim 7, angle θ1 (central lateral groove) is 10-20 degrees with respect to axial direction (70-80 degrees with respect to circumferential direction) [paragraph 56], angle θ2 (middle lateral groove) is 3-10 degrees with respect to axial direction (80 to 87 degrees with respect to circumferential direction) [paragraph 63] and angle θ3 (shoulder lateral groove) is 0.5-5 degrees with respect to axial direction (85 to 89.5 degrees with respect to circumferential direction) [paragraph 64].  

	As to claim 10, width W1 of the center circumferential groove is smaller than width W2 of middle circumferential groove and width W3 of shoulder circumferential groove [FIGURE 1, paragraphs 48, 50].
	As to claim 11, Colby et al teaches providing tie bars in each of the circumferential grooves [FIGURES 2-4.
	As to claim 12, Maehara's FIGURE 1 illustrates the length / width ratio of the shoulder block being about 0.95, the length / width ratio of the middle block being about 1.24, the length / width ratio of the central block being about 1.35.  
	As to claim 14, see comment for claim 4 and note that Lurois shows providing a tie bar in the middle of a shoulder lateral groove [FIGURE 2].
	As to claim 15, see comment for claim 5.   
7)	Claims 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2014/0130949) in view of Colby et al (US 2015/0083306) and Lurois (US 5,316,062) as applied above and further in view of Shmagranoff et al (US 2017/0028790).
	As to claims 6 and 16, it would have been obvious to one of ordinary skill in the art to provide Maehara's pneumatic tire such that angle β2 of wall portion on end portion of tie bar in circumferential groove on trailing side is greater than angle β1 of wall portion on end portion of the tie bar in the circumferential groove on leading side since Shmagranoff et al, also directed to a pneumatic tire having relatively low height tie bars in a circumferential groove, teaches providing each tie bar that that one wall is inclined 
	As to claim 17, see comment for claim 7.      
8)	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2014/0130949) in view of Colby et al (US 2015/0083306) and Lurois (US 5,316,062) as applied above and further in view of Remick (US 5,127,455) or Ushikubo (US 5,044,414).
	As to claim 8, it would have been obvious to one of ordinary skill in the art to provide the lateral grooves in Maehara's pneumatic tire such that angle θ1 of groove wall with respect to the tread surface of the lateral groove on the leading side is greater than angle θ2 of groove wall with respect to the tread surface of the lateral groove on the trailing side since (1) Remick teaches providing lateral grooves in a tread of a pneumatic tire such that angle of groove wall with respect to the tread surface of the lateral groove on the leading side is greater than angle of groove wall with respect to the tread surface of the lateral groove on the trailing side to improve tire wear and endurance [FIGURE 4] or (2) Ushikubo teaches providing lateral grooves in a tread of a pneumatic tire such that angle of groove wall with respect to the tread surface of the lateral groove on the leading side is greater than angle of groove wall with respect to the tread surface of the lateral groove on the trailing side to improve high speed durability [FIGURES 1-2].
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2014/0130949) in view of Colby et al (US 2015/0083306), Lurois (US 5,316,062) and Shmagranoff et al (US 2017/0028790) as applied above and further in view of Remick (US 5,127,455) or Ushikubo (US 5,044,414).
	As to claim 18, it would have been obvious to provide the lateral grooves in Maehara's pneumatic tire such that angle θ1 of groove wall with respect to the tread surface of the lateral groove on the leading side is greater than angle θ2 of groove wall with respect to the tread surface of the lateral groove on the trailing side since (1) Remick teaches providing lateral grooves in a tread of a pneumatic tire such that angle of groove wall with respect to the tread surface of the lateral groove on the leading side is greater than angle of groove wall with respect to the tread surface of the lateral groove on the trailing side to improve tire wear and endurance [FIGURE 4] or (2) Ushikubo teaches providing lateral grooves in a tread of a pneumatic tire such that angle of groove wall with respect to the tread surface of the lateral groove on the leading side is greater than angle of groove wall with respect to the tread surface of the lateral groove on the trailing side to improve high speed durability [FIGURES 1-2].
	As to claim 19, see comment for claim 9.
	As to claim 20, see comment for claim 10.
ALLOWABLE SUBJECT MATTER
10)	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Remarks
11)	Applicant's arguments filed 3-10-21 have been fully considered but they are not persuasive.
	With respect to Colby and Maehara, applicant's arguments are not persuasive since (1) Colby et al's disclosure to use a height of 4 mm or less for the strengthening members such as tie bars (e.g. for functioning as wear bars or stone ejectors) in circumferential grooves teaches toward using tie bars in the circumferential grooves having a relatively small height and (2) Lurois' disclosure to use a height of 70-100% groove depth for tie bars in shoulder lateral grooves (for improving longitudinal rigidity for obtaining uniform wear) teaches toward using tie bars in shoulder lateral grooves having a relatively large height; a raised bottom height of the raised bottom portion formed on the shoulder lug groove being greater than a raised bottom height of the raised bottom portion formed on the shoulder circumferential main groove thereby being rendered obvious.   
	It is acknowledged that Colby et al teaches providing strengthening members operating as noise suppressors with a height at least equal to 50% of groove depth.  However, Colby et al fails to teach providing strengthening members operating as wear bars or stone ejectors with a height of at least 50% of groove depth.  Furthermore, 
12)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 25, 2021